Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Nothing herein shall be deemed to be an admission that the parties hereto, or any of them, are members of a “group” (within the meaning of Section13(d) of the Act and the rules promulgated thereunder) with respect to any securities ofGP Investments Acquisition Corp. Date: February5, 2016 GPIAC, LLC By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Officer GP Investments, Ltd. By: /s/ Antonio Bonchristiano Name: Antonio Bonchristiano Title: Chief Executive Officer By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Chief Financial Oficer GPIC, Ltd. By: /s/ Antonio Bonchristiano Name: Antonio Bonchristiano Title: Director By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Director Alvaro Lopes da Silva Neto By: /s/ Alvaro Lopes da Silva Neto
